Exhibit 10.1

As of August 23, 2009

LeMaitre Vascular, Inc.

63 Second Avenue

Burlington, MA 01803

Ladies and Gentlemen:

Reference is made to a revolving line of credit in the amount not to exceed
$10,000,000 in the aggregate (the “Line of Credit”) made available by Brown
Brothers Harriman & Co. (“BBH”) to LeMaitre Vascular, Inc. formerly known as
Vascutech, Inc. (the “Borrower”). Obligations of the Borrower arising under the
Line of Credit are evidenced by a Third Amended and Restated Revolving
Promissory Note (Secured) in the original principal amount of $10,000,000 dated
as of August 23, 2007 and executed by the Borrower in favor of BBH (the Note”).
Obligations of the Borrower arising under the Line of Credit and the Note are
secured by Collateral as described a Fourth Amended and Restated Revolving Loan
Agreement and Security Agreement dated as of August 23, 2007 (the “Loan
Agreement”) by and between the borrower and BBH.

The Borrower has requested and BBH has agreed to extend the availability of the
Line of Credit provided that the Borrower agree to amend the Loan Agreement as
follows:

 

I. Amendments to the Loan Agreement

1. Section 1.1 and subsection 1.1.2 of the Loan Agreement is each hereby deleted
in its entirety, and the following is substituted therefor:

“1.1 Amount of Loans. Upon written request by the Borrower in such form as the
Bank may request until August 23, 2011 and provided that no Default or Event of
Default (as defined hereafter) shall have occurred and be continuing or result
after giving effect hereto, the Bank shall make loans to the Borrower (each an
“Advance” and collectively, the “Advances”) not to exceed the sum of $10,000,000
(the “Commitment”) less the principal amount of any Letters of Credit issued for
the benefit of the Borrower in the aggregate principal amount not to exceed
$3,000,000 at any one time (each a Letter of Credit and collectively, the
“Letters of Credit”). Each Letter of Credit and Advance shall hereinafter be
referred to as a “Loan” and collectively, the “Loans”.

1.1.2. Letters of Credit. The Borrower agrees to pay to the Bank on the day on
which the Bank shall honor a draft or other demand for payment presented or made
under any letter of credit issued by the Bank for the Borrower’s benefit, an
amount equal to the amount paid by the Bank in respect of such draft or other
demand under such Letter of Credit and all expenses paid or incurred by the Bank
thereto. Unless the Borrower shall have made such payment to the Bank on such
day, the Bank shall be deemed to have disbursed to the borrower, and the
Borrower shall be deemed to have elected to satisfy its reimbursement
obligations to the Bank by a Loan hereunder in an amount equal to such demand or
draft under the Letter of Credit. The reimbursement obligation of the Borrower
under this Section 1.1.2. shall be absolute, unconditional and irrevocable and
shall remain in full force and effect until all obligations of the Borrower to
the Bank hereunder shall have been satisfied. All Letters of Credit issued
hereunder shall expire on or before August 23, 2011.



--------------------------------------------------------------------------------

2. Section 1.3 of the Loan Agreement is hereby deleted in its entirety, and the
following is substituted therefore:

“1.3 Repayment and Prepayment. The principal amount of all Loans together with
any interest, fees or other charges accrued thereon shall be due and payable on
the earlier of (i) demand and acceleration by the Bank following the occurrence
of an Event of Default, (ii) on August 23, 2011, or (iii) with respect to Loans
that accrue interest at LIBOR, on the last day of the applicable Interest Period
(as hereinafter defined). In accordance with the terms of the Note, the Loans
that accrued interest at the Base Rate may be prepaid in whole or in part,
without penalty, from time to time. In the event that the Borrower elects to
repay Loans that accrue interest at LIBOR, the Borrower agrees to pay such
additional compensation equal to any funding losses or other costs incurred as a
result of the prepayment of such Loan, whether upon demand or otherwise, upon
presentation by the Bank of a statement of the amount and setting forth the
Bank’s calculation thereof, which statement will be deemed true and correct
absent manifest error. Any repayment or prepayment (as the case may be) shall be
made together with all unpaid interest accrued on the amount of that repayment
or prepayment together with such other costs as provided herein.”

3. New Section 1.6 is hereby added after the end of Section 1.5 of the Loan
Agreement:

“1.6 Facility Fee. A facility fee equal to thirty basis points (0.30%) of the
Commitment shall be payable by the Borrower to the Bank on each annual renewal
of this Agreement, if any, beginning on August 23, 2009.”

4. Section 4.8 of the Loan Agreement is hereby deleted in its entirety, and the
following is substituted therefore:

“4.8 Equipment. The Borrower keeps its equipment in its offices at the following
locations: Burlington, MA; Brindisi, Italy; Rome, Italy; Tokyo, Japan, and
Sulzbach, Germany.”

5. Section 4.9 of the Loan Agreement is hereby deleted in its entirety, and the
following is substituted therefore:

“4.9 Inventory. The Borrower keeps the majority of its inventory at the
following locations: Burlington, MA; Brindisi, Italy; Tokyo, Japan, and
Sulzbach, Germany. Substantially all of Borrower’s remaining inventory is kept
on consignment at the locations of customers of the Borrower and its affiliated
entities.”

6. Section 5.15 of the Loan Agreement is hereby amended by adding the following
new sub-paragraph at the end thereof:

“(h) and indebtedness of the Borrower to public and quasi-public agencies in
respect of research and development loan programs, in an amount not to exceed
$250,000 in the aggregate at any one time.

7. Section 5 of the Loan Agreement is hereby amended by adding the following new
sub-section at the end thereof:

“5.17 Corporate Liquidity Account. If the Borrower shall fail to maintain its
corporate



--------------------------------------------------------------------------------

liquidity cash deposit account with the Bank, or withdraws the proceeds of this
account and opens a similar account with another financial institution (the “New
Account”), then the Borrower shall grant to the Bank a first priority security
interest in the New Account and shall execute any and all documentation
reasonably requested by the Bank, including without limitation, an Account
Control Agreement in a form provided by the Bank containing reasonable and
customary terms and conditions.”

8. Section 6 of the Loan Agreement is hereby amended by deleting subparagraph
(a) therefrom and substituting the following therefore:

“(a) Leverage Test: Consolidated Cash* divided by Loans in the aggregate shall
not be less than 1.00:1 at all times.”

 

III. Miscellaneous

1. All terms and provisions of the Loan Agreement, as amended hereby, are hereby
ratified and affirmed as of the date hereof and are hereby extended to give
effect to the terms hereof.

2. By signing below where indicated, the Borrower ratifies and affirms each of
the representations and warranties set forth in the Loan Agreement and confirms
that each remains true and accurate as of the date hereof, and that no Default
or Event of Default has occurred and is continuing thereunder.

3. This letter, the Note, the Loan Agreement and the other agreements, documents
and certificates referred to herein or therein constitute the entire
understanding of the parties with respect to the subject matter hereof and
thereof and supersede all prior or current understandings and agreements,
whether written or oral. This letter may be executed in any number of
counterparts, which together shall constitute one instrument, and shall bind and
inure to the benefit of the parties and their respective successors and assigns.
This letter shall be construed in accordance with the laws (other than conflict
of laws rules) of the Commonwealth of Massachusetts and when executed and
delivered will be considered an agreement under seal.

Please execute the enclosed copy of this letter and return the same to the
undersigned.

 

Yours very truly,

 

BROWN BROTHERS HARRIMAN & CO.

By:   /s/ John D. Rogers

Name:

Title:

 

John D. Rogers

SVP

 

Acknowledged and agreed:

 

LEMAITRE VASCULAR, INC.

By:   /s/ Joseph P. Pellegrino, Jr.

Name:

Title:

Date:

 

Joseph P. Pellegrino, Jr.

CFO and Treasurer

September 14, 2009